DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in this application.
Response to Amendment
Claims 1-6 are amended.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Applicant argues that Cheng et al. Chinese Patent Document CN 106787657 A (hereinafter “Cheng”) does not teach “the discharging circuit comprises a plurality of discharging resistors in series, and a quantity of the discharging resistors and resistance values of the discharging resistors are designed according to discharge time and powers of the discharging resistors.” Applicant also argues that Zhao Chinese Patent Document CN104993676 (hereinafter “Zhao”) also does not disclose the above limitation. While Cheng does not teach the above limitation, Zhao teaches “the discharging circuit comprises a plurality of discharging resistors in series” (refer to Zhao resistors R12-R17)(fig.2). Furthermore, the limitation “a quantity of the discharging resistors and resistance values of the discharging resistors are designed according to discharge time and powers of the discharging resistors” is conventional in the art. It is inherent that the number of resistors, the resistance value of the resistors, and the power handling capacity of the resistors are designed for and chosen according to the needs of the circuit. These are factors that are taken into account in the design of every electrical circuit. Resistors are not randomly put into a circuit. Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. Chinese Patent Document CN 106787657 A (hereinafter “Cheng”) and further in view of Zhao et al. Chinese Patent Document CN 104993676 (hereinafter “Zhao”).
Regarding claim 1, Cheng teaches a discharge controlling circuit (refer to fig.2) of an electric-motor controller (refer to Abstract), wherein the discharge controlling circuit comprises: a discharging-signal transmitting circuit (i.e. optical coupler U1)(fig.2), a switch circuit (refer to electronic switch Q1, diode D3, capacitor C3, second electronic switch Q2, and resistors R5-Rn)(fig.2) and a discharging circuit (i.e. resistor R4)(fig.2); the switch circuit is connected respectively to the discharging-signal transmitting circuit and the discharging circuit (implicit); the discharging circuit is connected to an anode of a busbar (implicit); an input end of the discharging-signal transmitting circuit is connected to a discharging-signal outputting pin of the electric-motor controller (refer to SIGNAL)(fig.2), and an output end of the discharging-signal transmitting circuit is connected to a cathode of the busbar (implicit); the discharging-signal transmitting circuit is configured to output a controlling signal to the switch circuit according to a received discharging signal (implicit); and the switch circuit is connected to the anode of the busbar (implicit), the cathode of the busbar (implicit) and the output end of the discharging-signal transmitting circuit (implicit), and is configured to be turned on according to the received controlling signal (implicit) and discharge via the discharging circuit (implicit), however Cheng does not teach the discharging circuit comprises a plurality of discharging resistors in series, and a quantity of the discharging resistors and resistance values of the discharging resistors are designed according to discharge time and powers of the discharging resistors. However Zhao teaches the discharging circuit comprises a plurality of discharging resistors in series (refer to resistors R12-R17)(fig.2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Cheng to include the plurality of resistors of Zhao to provide the advantage of using a resistance large enough to prevent too much current flowing through the discharge path, thereby protecting the .	
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Zhao as applied to claim 1 above, and further in view of Sakai et al. Japanese Patent Document JP 2001060835 A (hereinafter “Sakai”).
Regarding claim 2, Cheng and Zhao teach the discharge controlling circuit of an electric-motor controller according to claim 1, wherein the discharging-signal transmitting circuit comprises: an optical coupler (i.e. Cheng optical coupler U1)(fig.2) and a filter circuit (i.e. Cheng capacitor C2 and resistor R2)(fig.2); wherein the filter circuit comprises a filter resistor (i.e. Cheng resistor R2)(fig.2) and a second filter capacitor (i.e. Cheng capacitor C2); an input anode pin of the optical coupler is connected to the discharging-signal outputting pin (implicit), and the discharging-signal outputting pin is connected to the electric-motor controller (refer to Cheng abstract); an input cathode pin of the optical coupler is 
Regarding claim 3, Cheng, Zhao and Sakai teach the discharge controlling circuit of an electric-motor controller according to claim 2, wherein the switch circuit comprises: a triode (i.e. Cheng first electronic switch Q1)(fig.2), an MOS transistor (i.e. Cheng second electronic switch Q2)(fig.2), and a first divider resistor (refer to Cheng resistors R7-Rn)(fig.2), a second divider resistor (refer to Cheng resistors R7-Rn)(fig.2), a third divider resistor (refer to Cheng resistors R7-Rn)(fig.2), a fourth divider resistor (refer to Cheng resistors R7-Rn)(fig.2), a fifth divider resistor (refer to Cheng resistors R7-Rn)(fig.2), a sixth divider resistor (refer to Cheng resistors R7-Rn)(fig.2), a seventh divider resistor (refer to Cheng resistors R7-Rn)(fig.2), an eighth divider resistor (refer to Cheng resistors R7-Rn)(fig.2), a ninth divider resistor (refer to Cheng resistors R7-Rn)(fig.2), a tenth divider resistor (refer to Cheng resistors R7-
Regarding claim 4, Cheng, Zhao, and Sakai teach the discharge controlling circuit of an electric-motor controller according to claim 3, wherein: the switch circuit further comprises: a third capacitor (i.e. Cheng capacitor C3)(fig.2) and a diode (i.e. Cheng diode D3)(fig.2); one end of the third capacitor is connected to one end of the eleventh divider resistor (implicit) and the emitter of the triode (implicit); the other end of the third capacitor is connected to the other end of the eleventh divider resistor (implicit) and the collector of the triode (implicit); a cathode of the diode is connected to one end of the eleventh divider resistor (implicit) and the grid of the MOS transistor (implicit); and an anode of the diode is firstly connected to the other end of the eleventh divider resistor (implicit) and the source of the MOS transistor (implicit) and then connected to the cathode of the busbar (implicit).
Regarding claim 5, Cheng, Zhao, and Sakai teach the discharge controlling circuit of an electric-motor controller according to claim 4, wherein: the discharging circuit comprises: a first discharging resistor, a second discharging resistor, a third discharging resistor and a fourth discharging resistor that are connected in series (refer to Zhao resistors R12-R17)(fig.2); one end of the third discharging resistor is connected to the drain of the MOS transistor (implicit); and the other end of the third discharging resistor is connected to the anode of the busbar (implicit). 
Regarding claim 6, Cheng, Zhao, and Sakai teach the discharge controlling circuit of an electric-motor controller according to claim 5, however they do not teach wherein the resistance value of each of the first discharging resistor, the second discharging resistor, the third discharging resistor and the fourth discharging resistor is 110Ω. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the resistance value of each of the first discharging resistor, the second discharging resistor, the third discharging resistor and the fourth discharging resistor is 110Ω, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Cheng, Zhao, and Sakai to provide the advantage of properly designing the circuit to discharge the capacitor at the intended speed while preventing damage to the circuit and using a resistance large enough to prevent too much current from flowing through the discharge path, thereby protecting the components of the discharge path from damage, while allowing as much current as possible to flow through the discharge path, thereby discharging the capacitor more quickly.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Zhao, and Sakai as applied to claim 2 above, and further in view of Avago Technologies ACPL-K30T Automotive Photovoltaic MOSFET Driver with R2CouplerTM Isolation (hereinafter “Avago”).
Regarding claim 7, Cheng, Zhao, and Sakai teach the discharge controlling circuit of an electric-motor controller according to claim 2, however they do not teach wherein a model of the optical coupler is: ACPL-K30T-000E. However Avago teaches wherein a model of the optical coupler is: ACPL-K30T-000E (refer to figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Cheng, Zhao, and Sakai to replace the optical coupler with the optical coupler of Avago to provide the advantage of using an optical coupler specifically designed to drive high voltage transistors such as those in Cheng.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839